DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Baehrle-Miller et al. (US 2019/0202426), herein Miller, in view of Johnson et al. (US 2016/0245351), Kingston et al. (US 2006/0202555), and Leslie, A. C., “Mathematical Model of Brake Caliper to Determine Brake Torque Variation Associated with Disc Thickness Variation (DTV) Input”, herein “Leslie”.

Regarding claims 1 and 11, the element “first sensor” is being interpreted using BRI as being any inertial measurement system capable of measuring vibration as stated in application specification ¶30. 
Further regarding claims 1 and 11, Miller discloses a method for checking break force in a vehicle including a vehicle comprising (Abstract): 
a vehicle body (¶32 – a vehicle implies the recited vehicle body); 
a road wheel operatively connected to the vehicle body (¶32 - wheel of the vehicle corresponds to the recited road wheel); 
a friction brake actuated by hydraulic brake pressure and configured to retard rotation of the road wheel and thereby decelerate the vehicle (¶32-34 – wheel-brake devices 9 ; 
a second sensor configured to detect a variation in the hydraulic brake pressure (¶44 – pressure sensors); and 
an electronic controller in communication with each of the second sensors and configured to (¶22 – control unit corresponds to the recited electronic controller): 
receive, from the second sensor, upon application of a brake force configured to engage the friction brake, data indicative of the detected variation in the hydraulic brake pressure (Fig. 4 and ¶44 - pressure sensors correspond to the recited second sensor, actuation of the brake booster corresponds to the recited engage the friction brake, and the drop in pressure corresponds to the recited data indicative of the detected variation); 
compare the data indicative of the detected variation in the hydraulic brake pressure with a threshold hydraulic brake pressure value (Fig. 4, ¶13, and ¶44 - the drop in pressure corresponds to the recited data indicative of the detected variation, and threshold value corresponds to the recited threshold hydraulic brake pressure value); and 
generate a sensory signal indicative of the fault in the friction brake when a magnitude of the detected variation in the hydraulic brake pressure is greater than the threshold hydraulic brake pressure value (Fig. 4, ¶13, and ¶44 – fault signal corresponds to the recited sensory signal indicative of the fault, drop in pressure corresponds to the recited magnitude of detected variation and threshold value corresponds to the recited threshold hydraulic brake pressure value). 
a first sensor configured to detect a vibration at the road wheel (¶20 and ¶41-44 - the wheels 104, 106, 108, 110 correspond to the recited road wheel, inertial sensor corresponds to the recited first sensor and vehicle vibration corresponds to the recited vibration); 
receive, from the first sensor, data indicative of the detected vibration at the road wheel (¶44 – magnitude of vehicle vibration disturbance corresponds to the recited data indicative of detected vibration where calculating front wheel frequencies corresponding to the recited detected vibration at the road wheel); 
compare the data indicative of the detected vibration with a threshold vibration value (¶44-45 - a factor of the frequency of the front wheel's 104, 106 frequency corresponds to the recited threshold); 
a magnitude of the detected vibration is greater than the threshold vibration value (¶44-45 – magnitude of vehicle vibration corresponds to the recited data indicative of detected vibration and a factor of the frequency of the front wheel's 104, 106 frequency corresponds to the recited threshold).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the brake fault detection system of Miller with the vibration detection/comparison factors of Johnson in order to alleviate the vibration caused by circumferential variation in the disc thickness of the disc brake rotor or by variation in the drum (Johnson - ¶7).

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the brake fault detection system of Miller in view of Johnson with the resultant pressure variations of Kingston in order to reduce noises linked to the vibrations (Kingston - ¶6).
Leslie discloses the correlation of brake judder, brake torque variation, and disc thickness variation and therefore the relation of BTV to a given DTV, however none of the above either alone or in combination disclose identifying a fault in a friction brake by a combination of a magnitude of detected vibration being greater than a threshold, the magnitude of detected variation in hydraulic brake pressure being greater than a separate threshold, where the variation in hydraulic brake pressure is directly resulting from the detected vibration all leading to an indication of a decrease in stopping power of a friction brake.

Therefor claims 1 and 11 allowed. Dependent claims 2-10 and 12-20 are likewise allowed as being dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665